     Case 1:21-cv-01275-DAD-EPG Document 3 Filed 08/26/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      JAMES EDWARD WALLACE,                                  Case No. 1:21-cv-01275-DAD-EPG
12
                          Plaintiff,                         ORDER GRANTING APPLICATION
13                                                           TO PROCEED IN FORMA PAUPERIS
              v.                                             AND DIRECTING PAYMENT OF
                                                             INMATE FILING FEE BY KINGS
14                                                           COUNTY JAIL
      LEMOORE PD, et al.,
15                                                           (ECF No. 2)
                          Defendants.
16

17          Plaintiff James Edward Wallace is an inmate proceeding pro se pursuant to 42 U.S.C.

18   § 1983. Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19   (ECF No. 2). Plaintiff has made the showing required by § 1915(a) and accordingly, the request

20   to proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee

21   of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly

22   payments in the amount of twenty percent of the preceding month’s income credited to Plaintiff’s

23   trust account. The Sheriff of Kings County Jail, or his or her designee, is required to send to the

24   Clerk of Court payments from Plaintiff’s account each time the amount in the account exceeds

25   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

26          In accordance with the above and good cause appearing therefore, IT IS HEREBY

27   ORDERED that:

28          1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;


                                                         1
     Case 1:21-cv-01275-DAD-EPG Document 3 Filed 08/26/21 Page 2 of 2

 1
          2. The Sheriff of Kings County Jail, or his or her designee, shall collect payments
 2
                from Plaintiff’s prison trust account in an amount equal to twenty percent (20%)
 3              of the preceding month’s income credited to the prisoner’s trust account and
 4              shall forward those payments to the Clerk of Court each time the amount in the
 5              account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of
 6              $350.00 has been collected and forwarded to the Clerk of Court. The payments
 7              shall be clearly identified by the name and number assigned to this action.
 8        3. The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s in
 9              forma pauperis application on the Sheriff of Kings County Jail, via the Court’s
10              electronic case filing system (CM/ECF).
11        4.    The Clerk of Court is directed to serve a copy of this order on the Financial
12              Department, U.S. District Court, Eastern District of California, Sacramento Division.
13
     IT IS SO ORDERED.
14

15     Dated:     August 25, 2021                             /s/
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28


                                                      2
